Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeremy Holmes, Appellant                              Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CR-20-
No. 06-21-00153-CR         v.                         27909). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                          and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jeremy Holmes, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MAY 9, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk